Name: COMMISSION REGULATION (EC) No 2460/95 of 20 October 1995 on the supply of flour intended for the people of Tajikistan
 Type: Regulation
 Subject Matter: trade policy;  plant product;  foodstuff
 Date Published: nan

 No L 253/4 ( en I Official Journal of the European Communities 21 . 10 . 95 COMMISSION REGULATION (EC) No 2460/95 of 20 October 1995 on the supply of flour intended for the people of Tajikistan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2009/95 (2), laying down the rules for the application of Council Regulation (EC) No 1975/95 and in particular Article 2 (2) thereof, provides that the tenders for the free supply of processed products may relate to the quantity of basic product to be taken from intervention stocks as payment for the supply, and where applicable, in accordance with Article 5 (2), as payment for the costs of processing, pack ­ aging and marking ; Whereas, it is appropriate to open without delay a ten ­ dering procedure for the supply of 12 000 tonnes of common wheat flour ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130 , B-1049 Bruxelles/Brussel . The closing date for the lodgement of tenders shall be 30 October 1995 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 30 October, a second closing date for the lodgement of offers shall be 9 November 1995 at 12 noon (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 10 days . 2. The offer of the tenderer shall indicate the quantity of common wheat, to be taken over from the intervention stocks referred to in Annex II as payment for the supply, necessary to cover all costs of the supply as specified in Article 2 to the delivery stage laid down. The quantities awarded must leave the stocks within a period of one month from the date of notification of the award . An additional offer may be made for a product delivered free on wagon . The loading rate of the railway station proposed must be at least 1 000 tonnes per day. The offer shall be expressed in tonnes of common wheat (net weight) to be exchanged for a tonne of finished product (net weight). 3 . The tendering security referred to at Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne of flour. 4 . The security referred to at Article 8 ( 1 ) of Regulation (EC) No 2009/95 is fixed at ECU 380 per tonne of flour. Article 4 1 . The certificate of removal referred to in the third indent of Article 12 (3) of Regulation (EC) No 2009/95 shall be established on the basis of the model in Annex III . 2 . The take-over certificate shall be established on the basis of the model in Annex IV. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the supply costs of 12 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in particular Article 2 (2) thereof. Article 2 The supply shall include : (a) delivery of the product specified in Annex I, free on board, stowed on the boat. The loading rate of the port proposed must be at least 1 000 tonnes per day. (b) the packaging and marking of the product in accor ­ dance with the instructions set out in Annex I. The goods must be made available for loading on board ship, for a maximum period of 10 days with effect from the dates laid down in Annex I. (  ) OJ No L 191 , 12. 8 . 1995, p. 2. (2 OJ No L 196, 19 . 8 . 1995, p. 4. 21 . 10 . 95 EN Official Journal of the European Communities No L 253/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1995. For the Commission Franz FISCHLER Member of the Commission No L 253/6 EN Official Journal of the European Communities 21 . 10 . 95 ANNEX I 1 . Product to be supplied : Common wheat flour. 2 . Characteristics and quality of the goods (') : OJ No C 114, 29 . 4. 1991 (point II.B.l.a, with the exception of ash content which may be 0,90 % maximum, as a percentage of the dry matter). 3 . Total quantity : 1 2 000 tonnes (net weight). 4 . Description of the lots : Three lots . Each lot to be delivered to one port only (or one station only) :  Lot No 1  6 000 tonnes of which :  3 000 made available with effect from 27. 11 . 1995,  3 000 made available with effect from 4. 12. 1995 ;  Lot No 2  3 000 tonnes made available with effect from 27. 11 . 1995 ;  Lot No 3  3 000 tonnes made available with effect from 4. 12. 1995. 5 . Packaging (2) : The three lots will be packaged in new mixed jute/polypropylene sacks each containing 50 kilograms net. OJ No C 114, 29. 4. 1991 (under II.B.2.c). The sacks will be packed in new polypropylene 'Slinged bags/ Big Bags', closed on top, at the rate of 21 sacks , preferably interlocked (1+2 and 2 + 1 ), sacks of 50 kilo ­ grams per 'Big Bag'. The 'Big Bags' will be sealed under the responsibility of the contractor. 6 . Marking : The marking of the sacks (information in the Russian language plus European flag) must conform to the requirements laid down in OJ No C 114, 29 . 4. 1991 (point II.B.3). 7 . Stage of supply : fob stowed or free on wagon (fow). (') The successful tenderer shall deliver to the transporter a certificate from an official entity, certifying that for the product to be delivered, the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded . The radioactivity certificate must indicate the caesium - 134 and - 137 and Iodium -131 levels. (2) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 21 . 10 . 95 EN Official Journal of the European Communities No L 253/7 ANNEX II (tonnesj Places of storage Quantity GERMANY Lot No 1 Madeburger Getreide-Gesellschaft mbh D-38820 Halberstadt 6 004 Lagerei Gbr H.-U. JÃ ¤ger und Sohn D-39240 Sachsendorf 875 Gothaer Getreidelagerhaus und Mischfutter Gmbh D-99947 Bad Langensalza 3 827 Iruso Gmbh Agrarhandel D-99631 Weibensee 1 516 Lot No 2 Volksbank eG Dransfeld-Grob Schneen D-37124 Rosdorf 6 322 Lot No 3 StÃ ¶fen &amp; Sohn Inh. Jens StÃ ¶fen D-25794 Pahlen 4 475 KÃ ¶rber Inh. JÃ ¼rgen Boock D-23701 Eutin 2 131 The characteristics of the lots shall be supplied to the tenderers by the intervention agencies. Address of the intervention agency : GERMANY BLE Adickesallee 40, D-60322 Frankfurt am Main ; Postfach 18 02 03, D-60083 Frankfurt am Main , Tel .: (49-69) 1564 0 ; Fax : (49-69) 1564 793/794. No L 253/8 (In I Official Journal of the European Communities 21 . 10 . 95 ANNEX III Certificate of removal of products from intervention stocks Intervention Agency : Tender Regulation (EC) No : Tender : Product : Lot No : Identification No Name of store Quantities removed Effective date of last physical removal Date, stamp and signature of the intervention agency 21 . 10 . 95 EN Official Journal of the European Communities No L 253/9 ANNEX IV Take-over certificate I , the undersigned, (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Number of sacks : of 'Big Bags ' : Total quantity in tonnes net : gross : Place and date of take-over : Name of boat : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of transporter